UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-10367 Advanced Environmental Recycling Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 71-0675758 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 914 N. Jefferson Street Springdale, Arkansas (Address of principal executive offices) (Zip Code) (479)756-7400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YES: þ NO:  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES: þ NO:  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of July 28, 2016, the number of shares outstanding of the Registrant’s ClassA common stock, which is the class registered under the Securities Exchange Act of 1934, was 89,631,162. ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC. FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 BALANCE SHEETS 3 BALANCE SHEETS (continued) 4 STATEMENTS OF OPERATIONS 5 STATEMENTS OF CASH FLOWS 6 NOTES TO FINANCIAL STATEMENTS 7 Note 1: Unaudited Information 7 Note 2: Description of the Company 7 Note 3: Cash Flows 8 Note 4: Significant Accounting Policies 8 Note 5: Income Taxes 10 Note 6: Earnings per Share 10 Note 7: Line of Credit 12 Note 8:Related Party Transactions 12 Note 9: Commitments and Contingencies 12 Note 10:New Accounting Pronouncements 12 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14 Item4. Controls and Procedures. 21 PART II – OTHER INFORMATION 22 Item 1. Legal Proceedings 22 Item6. Exhibits. 22 SIGNATURES 23 INDEX TO EXHIBITS 24 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC. BALANCE SHEETS (In thousands) June 30, December 31, (unaudited) (as adjusted) Assets Current assets: Cash $ $ Trade accounts receivable, net of allowance of $49 and $239 at June 30, 2016 and December 31, 2015, respectively Inventories Prepaid expenses Total current assets Land, buildings and equipment: Land Buildings and leasehold improvements Machinery and equipment Construction in progress Total land, buildings and equipment Less accumulated depreciation Net land, buildings and equipment Other assets: Debt issuance costs on line of credit, net of accumulated amortization of $58 and $14 at June 30, 2016 and December 31, 2015, respectively Other assets Total other assets Total assets $ $ The accompanying notes are an integral part of these financial statements. 3 ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC. BALANCE SHEETS (continued) (In thousands, except share and per share data) June 30, December 31, (unaudited) (as adjusted) Liabilities and Stockholders' Deficit Current liabilities: Accounts payable – trade $ $ Accounts payable – related parties 32 29 Current maturities of long-term debt Other accrued liabilities Working capital line of credit - Total current liabilities Long-term debt, less current maturities Less unamortized debt issuance costs Total long-term debt less unamortized debt issuance costs and current maturities Commitments and contingencies (See Note 9) Series E cumulative convertible preferred stock, $0.01 par value; 30,000 shares authorized, 20,524 shares issued and outstanding at June 30, 2016 and December 31, 2015, including accrued unpaid dividends of $7,599 and $6,774 at June 30, 2016 and December 31, 2015, respectively Stockholders' deficit: Class A common stock, $.01 par value; 525,000,000 shares authorized; 89,631,162 shares issued and outstanding at June 30, 2016 and December 31, 2015, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. 4 ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC. STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except share and per share data) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Net sales $ Cost of goods sold Gross margin Gain from asset disposition (1
